                                                                                                                          Case 2:18-cv-02107-JCM-CWH Document 23 Filed 12/03/18 Page 1 of 3



                                                                                                                      1 Joel E. Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 Lindsay Demaree
                                                                                                                        Nevada Bar No. 11949
                                                                                                                      3 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      4 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      5 Facsimile: 702.471.7070
                                                                                                                        tasca@ballardspahr.com
                                                                                                                      6 demareel@ballardspahr.com

                                                                                                                      7 Attorneys for Defendant
                                                                                                                        Chase Bank, USA, N.A.
                                                                                                                      8

                                                                                                                      9                         UNITED STATES DISTRICT COURT

                                                                                                                     10                               DISTRICT OF NEVADA

                                                                                                                     11 ANDREI GRUIA, an individual,               CASE NO. 2:18-cv-02107-JCM-CWH

                                                                                                                     12          Plaintiff,
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13 v.
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                  STIPULATION AND ORDER TO
                                                                                                                     14 EQUIFAX INFORMATION SERVICES,             EXTEND TIME FOR CHASE BANK
                                                                                                                        LLC, a foreign limited liability company; USA, N.A. TO RESPOND TO
                                                                                                                     15 EXPERIAN INFORMATION SOLUTIONS, PLAINTIFF’S COMPLAINT
                                                                                                                        INC., a foreign corporation; TRANS
                                                                                                                     16 UNION, LLC, a foreign limited liability
                                                                                                                        company; BARCLAYS BANK DELAWARE,
                                                                                                                     17 a foreign corporation; BERLIN-WHEELER,
                                                                                                                        INC., a foreign corporation; CAPITAL ONE
                                                                                                                     18 BANK (USA), N.A., a national banking
                                                                                                                        association; CHASE BANK USA, N.A., a
                                                                                                                     19 national banking association; CITIBANK,
                                                                                                                        N.A., a national banking association;
                                                                                                                     20 CONVERGENT OUTSOURCING, INC., a
                                                                                                                        foreign corporation; DISCOVER BANK, a
                                                                                                                     21 foreign corporation; GRANT & WEBER,
                                                                                                                        INC., a domestic corporation; NRA GROUP,
                                                                                                                     22 LLC dba NATIONAL RECOVERY
                                                                                                                        AGENCY, a foreign limited liability
                                                                                                                     23 company; ONEMAIN FINANCIAL
                                                                                                                        SERVICES, INC., a foreign corporation;
                                                                                                                     24 SYNCHRONY BANK, a foreign corporation;
                                                                                                                        VERIZON WIRELESS SERVICES, LLC; a
                                                                                                                     25 foreign limited liability company;
                                                                                                                        WEBBANK, a foreign corporation; WELLS
                                                                                                                     26 FARGO BANK, N.A., a national banking
                                                                                                                        association,
                                                                                                                     27
                                                                                                                               Defendants.
                                                                                                                     28


                                                                                                                          DMWEST #18307624 v1
                                                                                                                          Case 2:18-cv-02107-JCM-CWH Document 23 Filed 12/03/18 Page 2 of 3



                                                                                                                      1          Plaintiff Andrei Gruia and defendant Chase Bank USA, N.A. (“Chase”)

                                                                                                                      2 stipulate and agree that Chase may have up to and including January 3, 2019 to

                                                                                                                      3 respond to plaintiff’s complaint (ECF No. 1), to provide time for the parties to

                                                                                                                      4 investigate plaintiff’s allegations and discuss the potential for an early resolution,

                                                                                                                      5 and, if needed, for Chase to prepare a response.

                                                                                                                      6          This is the parties’ first request to extend this deadline, and it is made in good

                                                                                                                      7 faith and not for purposes of delay.

                                                                                                                      8 Dated this 3rd day of December, 2018.

                                                                                                                      9 Law Office of Kevin L. Hernandez                 Ballard Spahr LLP
                                                                                                                     10
                                                                                                                        By: /s/ Kevin Hernandez                          By: /s/ Lindsay Demaree
                                                                                                                     11 Kevin L. Hernandez                               Joel Tasca
                                                                                                                        2510 Wigwam Parkway, Suite 206                   Nevada Bar No. 14124
                                                                                                                     12 Henderson, NV 89074                              Lindsay Demaree
                                                                                                                                                                         Nevada Bar No. 11949
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13 Attorney for Plaintiff                           1980 Festival Plaza Drive, Suite 900
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                         Las Vegas, Nevada 89135
                                                                                                                     14
                                                                                                                                                                         Attorneys for Defendant
                                                                                                                     15                                                  Chase Bank USA, N.A.
                                                                                                                     16

                                                                                                                     17
                                                                                                                                                                   ORDER
                                                                                                                     18                                            IT IS SO ORDERED. Dated: December 4, 2018
                                                                                                                     19
                                                                                                                                                                   ________________________________________
                                                                                                                     20                                            UNITED STATES MAGISTRATE JUDGE
                                                                                                                                                                   DATED:
                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #18307624 v1                        2
                                                                                                                          Case 2:18-cv-02107-JCM-CWH Document 23 Filed 12/03/18 Page 3 of 3



                                                                                                                      1                             CERTIFICATE OF SERVICE
                                                                                                                      2          I certify that on December 3, 2018, and pursuant to Federal Rule of Civil

                                                                                                                      3 Procedure 5, a true copy of the foregoing Stipulation and Order to Extend Time for

                                                                                                                      4 Chase Bank USA to Respond to Plaintiff’s Complaint was filed and served via the

                                                                                                                      5 Court’s CM/ECF System on all parties in interest.

                                                                                                                      6
                                                                                                                        Kevin L. Hernandez                           Bradley T Austin
                                                                                                                      7 Law Office of Kevin L. Hernandez             Snell & Wilmer LLP
                                                                                                                        2510 Wigwam Parkway, Suite 206               3883 Howard Hughes Pkwy., Ste. 1100
                                                                                                                      8 Henderson, NV 89074                          Las Vegas, NV 89169
                                                                                                                      9 Kurt R. Bonds                                Jennifer L Braster
                                                                                                                        ALVERSON TAYLOR & SANDERS                    Naylor & Braster
                                                                                                                     10 6605 Grand Montecito Parkway                 1050 Indigo Drive, Suite 200
                                                                                                                        Suite 200                                    Las Vegas, NV 89145
                                                                                                                     11 Las Vegas, NV 89149

                                                                                                                     12 Andrew J Sharples                            Katherine A. Neben
                                                                                                                        Naylor & Braster Attorneys at Law,           Jones Day
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13 PLLC                                         3161 Michelson Drive
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                        1050 Indigo Dr., Suite 200                   Irvine, CA 92612
                                                                                                                     14 Las Vegas, NV 89145

                                                                                                                     15 Matthew Ryan Tsai                            Jennifer Lustig McBee
                                                                                                                        Lewis Roca Rothgerber Christie LLP           Snell & Wilmer L.L.P.
                                                                                                                     16 3993 Howard Hughes Pkwy., Ste. 600           3883 Howard Hughes Pkwy, Ste. 1100
                                                                                                                        Las Vegas, NV 89169                          Las Vegas, NV 89169
                                                                                                                     17

                                                                                                                     18
                                                                                                                     19

                                                                                                                     20
                                                                                                                                                        /s/ Mary Kay Carlton
                                                                                                                     21                                 An Employee of Ballard Spahr LLP
                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #18307624 v1                    3
